EXHIBIT 10.8

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of this 21st day of August, 2006 by and between
Industrial Molding, LP, LLC, a Texas Corporation with its principal place of
business in Lubbock, Texas (the “Company”), and James Anderson (the
“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company recognizes the value of the Executive’s experience and
expertise and desires to continue in its employment of the Executive as General
Manager of the Company; and
 
WHEREAS, the Executive wishes to continue to be employed by the Company in such
capacity; and
 
WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of this written Employment Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:
 

1.  
Employment. The Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, on the terms and
conditions set forth herein.

 

2.  
Term of Employment. The employment of the Executive by the Company as provided
herein shall commence on August 21, 2006, and end on August 20, 2007 unless
further extended or sooner terminated as hereinafter provided. On August 20,
2007 and on August 20 of each year thereafter, the term of the Executive’s
employment hereunder be extended automatically one (1) additional year, unless
at least six (6) months prior to the date of such automatic extension the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company written notice that the term of the Executive’s
employment hereunder shall not be extended.

 

3.  
Position and Duties. The Executive shall serve as the General Manager of the
Company with responsibilities and authority as may from time to time be assigned
by the Chief Executive Officer and/or the Board of Directors of the Company.
Executive agrees to perform faithfully and industriously the duties which the
Company may assign to him. The Executive shall devote substantially all of his
working time and efforts to the business affairs of the Company, to the
exclusion of all other employment or business interest other than passive
personal investments, charitable, religious or civic activities. Executive may
not engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of the Company, except with the consent of the Chief
Executive Officer and the Board of Directors of the Company.

 
1

--------------------------------------------------------------------------------



4.  
Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of his employment hereunder.

 

(a)  
Base Salary. The Company shall pay to the Executive an aggregate base salary at
a rate of 140,000 Dollars ($140,000) per annum, payable in accordance with the
Company’s normal payroll practices. Such base salary may be increased from time
to time by the Board of Directors in accordance with the normal business
practices of the Company.

 

(b)  
Expenses. The Company, as applicable, shall promptly reimburse the Executive for
all reasonable out-of-pocket expenses incurred by the Executive in his
performance of services hereunder, including all such expenses of travel and
entertainment, provided that such expenses are incurred, accounted for and
documented in accordance with the Company’s regular policies and in compliance
with IRS Guidelines. The Company reserves the right to establish limits on the
types or amounts of business expenses that the Executive may incur.

 

(c)  
Employee Benefits. The Executive shall be entitled to continue to participate in
all Company employee benefit plans for which he is eligible, subject to the
rules and regulations applicable thereto, which were in effect on the date
hereof (including, but not limited to, life, disability, and health insurance
plans and programs and savings plans and programs) as such plans may continue or
be altered by the Company Board of Directors from time to time at the Board’s
discretion.

 

(d)  
Vacation and Other Absences. The Executive shall receive reasonable and
customary vacation in each calendar year during the term of this Agreement, in
accordance with the Company's present policies. The Executive shall also receive
all paid absences for holidays or illnesses in accordance with the Company's
applicable plans, policies or provisions.

 

5.  
Termination. Except for the provisions of Paragraphs 7, 8, 9, 10, and 11, which
shall continue in full force and effect, this Agreement shall terminate upon the
first to occur of the following:

 

(a)  
The death of Executive;

 

(b)  
The permanent Disability of Executive, as defined in Paragraph 6(a)(iv);

 

(c)  
Termination of Executive’s employment by Company "For Cause" as defined in
Paragraph 6(a)(i);

 

(d)  
Separation From Service with the Company other than For Cause or Separation From
Service with the Company by Executive with "Good Reason" as defined in Paragraph
6(a)(ii). The Company reserves the right to terminate the Executive at any time,
subject to the Company's obligation to pay the Executive Compensation as
otherwise provided for herein; or

 
2

--------------------------------------------------------------------------------



(e)  
Separation From Service with the Company following a "Change in Control" as
defined in Paragraph 6(a)(iii) and as provided in Paragraph 6(d)(i); or

 

(f)  
Termination of employment with the Company by Executive without Good Reason,
provided that Executive shall give written notice of his voluntary termination
in accordance with Paragraph 6(a)(v). Upon receipt of notice of intended
termination given by Executive, the Company reserves the right to terminate the
Executive's employment, effective immediately.

 

6.  
Compensation and Benefits in the Event of Termination or Separation From
Service. In the event of the termination of the Executive’s employment or a
Separation From Service, as applicable, during the term of this Agreement or any
renewal thereof, compensation and benefits shall be paid as set forth below.

 

(a)  
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:

 

(i)  
The term "For Cause" shall include, but shall not be limited to (A) the failure
of the Executive to perform the Executive's duties under this Agreement (other
than as a result of physical or mental illness or injury), which failure, if
correctable, and provided it does not constitute willful misconduct or gross
negligence described in Subsection B below, remains uncorrected for 10 days
following written notice to Executive by the President or the Board of Directors
of the Company of such breach; (B) willful misconduct or gross negligence by the
Executive, in either case that results in material damage to the business or
reputation of the Company; (C) a material breach by Executive of this Agreement
which, if correctable, remains uncorrected for 10 days following written notice
to Executive by the Board of Directors of the Company of such breach; or (D) the
Executive is convicted of a felony or any other crime involving moral turpitude
(whether or not in connection with the performance by Executive of his duties
under this Agreement).

 

(ii)  
The term "Good Reason" shall mean either:

 

 
(A)
assignment to the Executive of any duties inconsistent with Executive's position
duties, responsibilities, title or office, or any other action by the Company
that results in a material diminution in the Executive's position, authority,
duties or responsibilities, excluding in each case any assignment or action that
is remedied by the Company within 10 days after receipt of notice thereof from
the Executive; or

 

 
(B)
any material failure by the Company to comply with this Agreement, other than a
failure that is remedied by the Company within 10 days after receipt of notice
thereof from the Executive.

 
3

--------------------------------------------------------------------------------



(iii)  
The term “Change in Control” shall mean either:

 

(A)  
A person, corporation, entity or group (1) makes a tender or exchange offer for
the issued and outstanding voting stock of the Company and beneficially owns
fifty percent (50%) or more of the issued and outstanding voting stock of the
Company after such tender or exchange offer, or (2) acquires, directly or
indirectly, the beneficial ownership of fifty percent (50%) or more of the
issued and outstanding voting stock of the Company in a single transaction or a
series of transactions (other than any person, corporation, entity or group for
which a Schedule 13G is on file with the Securities and Exchange Commission, so
long as such person, corporation, entity or group has beneficial ownership of
less than fifty percent (50%) of the issued and outstanding voting stock of the
Company); or

 

(B)  
The Company is a party to a merger, consolidation or similar transaction and
following such transaction, fifty percent (50%) or more of the issued and
outstanding voting stock of the resulting entity is not beneficially owned by
those persons, corporations or entities that constituted the stockholders of the
Company immediately prior to the transaction; or

 

(C)  
The Company sells fifty percent (50%) or more of its assets to any other person
or persons (other than an affiliate or affiliates of the Company); or

 

 
        (D)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least seventy-five percent (75%)
of the Board of Directors of the Company; provided, however, that any individual
becoming a director subsequent to the date hereof, whose election or nomination
was approved by a majority of the directors than comprising the Incumbent Board,
shall be considered a member of the Incumbent Board, but not including any
individual whose initial board membership is a result of an actual or threatened
election contest (as that term is used in Rule 14a-11 promulgated under the
Securities Act of 1934, as amended) or an actual or threatened solicitation of
proxies or consents by or on behalf of a party other than the Board.

 
It is not intended that a Change of Control will serve as an event which
entitles Executive to any payment hereunder.
 

(iv)  
The term “Disability” shall mean the Executive’s failure to satisfactorily
perform his regular duties on behalf of the Company on a full-time basis for one
hundred and twenty (120) days during any three hundred and sixty (360) day
period, by reason of the Executive’s incapacity due to physical or mental
illness.

 
4

--------------------------------------------------------------------------------



(v)  
The term “Notice of Termination” shall mean a written notice which shall include
the specific termination provision under this Agreement relied upon, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party. Any
termination by Executive of his employment without Good Reason shall be made on
not less than 14 days' notice.

 

(vi)  
The term “Separation From Service” shall have the meaning contemplated in
guidance issued by the U. S. Department of the Treasury for purposes of applying
the provisions of Section 409A of the Internal Revenue Code.

 

                                       (vii) 
The term “Specified Employee” shall have the meaning contemplated by  Section
409A(a)(2)(B)(i) of the Internal Revenue Code and guidance  issued thereunder by
the U. S. Department of the Treasury.

 

(b)  
Separation From Service By Company Not For Cause Or By Executive With Good
Reason Prior To A Change Of Control. In the event Executive incurs a termination
of employment by action of the Company without Cause prior to a Change of
Control, or by the Executive with Good Reason prior to a Change in Control, then
upon a Separation From Service the Executive shall be entitled to receive: (1)
The annual salary due to him through the date of termination of his employment
which occurs in connection with the Separation From Service. In addition,
Executive shall be entitled to receive a lump sum amount equal to his Annual
Salary in effect on the date of termination of his employment which occurs in
connection with the Separation From Service, payable (except as provided in
Paragraph 6(e)) within seventy-five (75) days of said Separation From Service.
(2) Any vested rights of Executive shall be paid to Executive in accordance with
the Company's plans, programs or policies. (3) The Company shall promptly
reimburse Executive for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive's properly accounting for the
same. (4) The Company shall (except as provided in Paragraph 6(e)) promptly
reimburse Executive for Executive's payment of the COBRA premium required in
order to continue coverage for Executive and his family under the Company's
existing benefit plans until the first anniversary of the date the COBRA
continuation period begins or until Executive becomes eligible for similar
coverage under the terms of new employment undertaken by Executive, whichever
first occurs; and provided further, that the terms of the Company's benefit
plans shall be subject to amendment during such period, to the extent that such
amendments are applicable to the executive officers of the Company generally.

 
5

--------------------------------------------------------------------------------



(c)  
Termination By The Company For Cause Or By The Executive Without Good Reason. In
the event the Executive’s employment hereunder is terminated (A) by action of
the Company for Cause; (B) by action of the Executive without Good Reason; or
(C) by reason of the Executive’s death, Disability or retirement, the following
compensation and benefits shall be paid and provided the Executive (or his
beneficiary):

 

(1)  
The Executive’s annual salary provided under Paragraph 5(a) through the date of
termination, at the annual rate in effect at the time the Notice of Termination
is given (or death occurs), to the extent unpaid prior to such Date of
Termination;

 

(2)  
Any vested rights of Executive shall be paid to Executive or in accordance with
the Company's plans, programs or policies. Without limiting the foregoing, in
the event of the termination of Executive's employment due to death or
disability, the rights and benefits of Executive (or his designated beneficiary
or representatives, as applicable) under any Company life, health and long-term
disability plans and policies shall be determined in accordance with the terms
and provisions of such plans and policies; and

 

(3)  
The Company shall promptly reimburse Executive for any and all reimbursable
business expenses (to the extent not already reimbursed) upon Executive's
properly accounting for the same.

 

(d)  
Separation From Service Following a Change of Control

 

 
(i)
Severance Benefits. In the event that Executive incurs a termination of
employment coincident with or followed by a Separation From Service, in either
event within two (2) years following a "Change of Control" (as defined in
Paragraph 6(a)(iii)) and such termination or Separation From Service is either
(i) Without Cause (as defined below), or (ii) is a Constructive Termination (as
defined below), Executive shall receive, in addition to all compensation due and
payable to or accrued for the benefit of Executive:

 

 
(A)
a lump sum payment equal to an amount set forth on Schedule A to this Agreement
("Severance Payment"). The Severance payment shall be made by wire transfer or
immediately available funds to an account designated by Executive within seven
(7) business days following the date of the Separation From Service, except as
provided in Paragraph 6(e) with respect to payments to Specified Employees;

 

 
(B)
a payment equal to the annual bonus to which Executive would have been entitled
but for Executive's termination of employment in connection with the Separation
From Service, for the year of Executive's termination; pro-rated for the portion
of the year during which he was employed by the Company (“Pro-rated Bonus”). The
Pro-rated Bonus shall be payable to Executive within seventy-five (75) days
following Executive's Separation From Service, except as provided in Paragraph
6(e); and

 
6

--------------------------------------------------------------------------------



 
(C)
for a period of twelve months after such termination (the "Coverage Period"),
medical, dental, prescription drug, life, accidental death and disability
insurance coverage substantially similar to the coverage which Executive was
receiving or entitled to receive immediately prior to the date of the
termination of Executive's employment ("Insurance Benefits”), to the extent
permitted by the terms of each particular existing benefit plan and, if not so
permitted, the Company shall, except as provided in Paragraph 6(e), promptly
reimburse Executive for Executive's payment of the COBRA premium required in
order to continue coverage for Executive and his family under the Company's
existing benefit plans. Notwithstanding the foregoing, Executive shall not be
entitled to receive the Insurance Benefits (or a portion thereof) to the extent
that Executive obtains other employment that provides equal or greater benefits
during the Coverage Period.

 
The Severance Payment, Pro-rated Bonus and Insurance Benefits are collectively
referred to in this Agreement as the "Severance Benefit."
 
(ii) Termination or Separation From Service Without Cause. For purposes of this
subparagraph 6(d), "Without Cause" shall mean termination of Executive by the
Company for reasons other than: (i) the willful, persistent failure of Executive
(after thirty (30) days written notice and a reasonable opportunity to cure ) to
perform his material duties for reasons other than death or disability; (ii) the
breach by Executive of any material provision of this Agreement; or (iii)
Executive's conviction of a felony involving dishonesty, deceit or moral
turpitude by a trial court of competent jurisdiction, whether or not appeal is
taken.
 
(iii) Constructive Termination. For purposes of this subparagraph 6(d)
"Constructive Termination" shall mean: (1) a material, adverse change of
Executive's responsibilities, authority, status, position, offices, titles,
duties or reporting requirements (including directorships); (2) an adverse
change in Executive's annual compensation and benefits; (3) a requirement to
relocate in excess of fifty (50) miles from the Executive's then current place
of employment; or (4) the breach by the Company of any material provision of
this Agreement, other than a breach that is remedied by the Company within 10
days after receipt of notice thereof from Executive. For purposes of this
definition, Executive's responsibilities, authority, status, position, offices,
titles, duties and reporting requirements are to be determined as of the date of
this Agreement.
 
(iv) Other Severance Benefits. The Severance Benefit payable to Executive
pursuant to this subparagraph 6(d) shall be reduced by any severance benefits to
which Executive is entitled under the Company's severance policies for
terminated employees generally or any termination payments otherwise payable
under this Agreement.
 
7

--------------------------------------------------------------------------------


(v) Excise Tax.
 

 
(A)
Notwithstanding anything to the contrary set forth in this Agreement, in no
event shall a Severance Benefit payable pursuant to this Paragraph 6(d) exceed
an amount equal to the lesser of (i) 2.99 times the "base amount" (as defined in
Section 280G(b)(3) of the Internal Revenue Code) of Executive's compensation, or
(ii) such other amount which would constitute a "parachute payment" (as defined
in Section 280G of the Code). In the event that it shall be determined that any
Severance Benefit to Executive (whether paid or payable or distributed or
distributable) would be subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto (the "Excise Tax"), then Executive
shall be entitled to receive from the Company an additional payment (the
"Gross-Up Payment”) in an amount such that the net amount of the Severance
Benefit and the Gross-Up Payment retained by the Executive after calculation and
deduction of all Excise Taxes (including any interest or penalties imposed with
respect to such taxes) or the Gross-Up Payment provided for in this Section, and
taking into account any lost or reduced tax deductions on account of the
Gross-Up payment, shall be equal to the Severance Benefit.

 

 
(B)
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the 30-day period following the date on which Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of
taxes, interest and/or penalties with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

 

 
(1)
give the Company any information reasonably requested by the Company relating to
such claim;

 

 
(2)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 
8

--------------------------------------------------------------------------------



 
(3)
cooperate with the Company in good faith in order to effectively contest such
claim; and

 

 
(4)
permit the Company to participate in any proceedings relating to such claims;

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify Executive for and hold Executive harmless
from, on an after-tax basis, any Excise Tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses. Without limiting the foregoing
provisions of this section, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify Executive for and
hold Executive harmless from, on an after-tax basis, any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes for the taxable year of Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
 

(e)  
Payments to Specified Employees. Notwithstanding the foregoing provisions which
normally require payment of certain elements of compensation within a stated
period after a Separation From Service, in no event shall any payment to a
Specified Employee of compensation which is subject to Internal Revenue Code
Section 409A be made prior to the date which is six (6) months and one (1) day
after the date of such Separation From Service. Any amount otherwise required to
be paid within such payment suspension period shall be paid in a lump sum on the
date the suspension period lapses or, if such date is not a regular business day
of the Company, on the first regular business day of the Company which follows
the expiration of the payment suspension period.

 
9

--------------------------------------------------------------------------------



(f)  
Continuation of Benefits. Following the termination of Executive’s employment
hereunder, the Executive shall have the right to continue in the Company’s group
health insurance plan or other Company benefit program as may be required by
COBRA or any other federal or state law or regulation.

 

 
         (g)
Limit on Company Liability. Except as expressly set forth in this Paragraph 6,
the Company shall have no obligation to Executive under this Agreement following
a termination of Executive's employment with the Company. Without limiting the
generality of the provision of the foregoing sentence, the Company shall not,
following a termination of Executive's employment with the Company, have any
obligation to provide any further benefit to Executive or make any further
contribution for Executive's benefit except as provided in this paragraph 6.

 

7.  
Disclosure of Confidential Information. The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such information (collectively,
"Confidential Information"). In performing duties for the Company, Executive
regularly will be exposed to and work with Confidential Information. Executive
acknowledges that such Confidential Information is critical to the Company's
success and that the Company has invested substantial sums of money in
developing the Confidential Information. While Executive is employed by the
Company and after such employment ends for any reason, Executive will never
reproduce, publish, disclose, use, reveal, show or otherwise communicate to any
person or entity any Confidential Information unless specifically directed by
the Company to do so in writing. Executive agrees that whenever Executive's
employment with the Company ends for any reason, all documents containing or
referring to Confidential Information as may be in Executive's possession or
control will be delivered by Executive to the Company immediately, with no
request being required.

 

8.  
Non-Interference with Personnel Relations. While Executive is employed by the
Company and for twenty-four (24) months after such employment ends for any
reason, Executive acting either directly or indirectly, or through any other
person, firm, or corporation, will not hire contract with or employ any employee
of the Company or induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company. However, this provision shall
not apply to Executive in the case of the solicitation of his or her immediate
family members.

 
10

--------------------------------------------------------------------------------



9.  
Non-Competition. While Executive is employed by the Company and for twenty-four
(24) months after such employment ends for any reason, Executive will not,
directly or indirectly, or through any other person, firm or corporation (i) be
employed by, consult for, have any ownership interest in or engage in any
activity on behalf of any competing business, or (ii) call on, solicit or
communicate with any of the Company's customers (whether actual or potential)
for the purpose of selling precision steel balls and rollers and other related
items to such customer other than for the benefit of the Company. As used in
this Agreement, the term "competing business" means a business that is a
manufacturer and supplier of precision steel balls and rollers to anti-friction
bearing manufacturers (excluding any ball and roller manufacturers who
manufacture such products for use in their business or the business of their
affiliates and do not supply such products to third parties) and the term
"customer" means any customer (whether actual or potential) with whom Executive
or any other employee of the Company had business contact on behalf of the
Company during the eighteen (18) months immediately before Executive's
employment with the Company ended. Notwithstanding the foregoing, this paragraph
shall not be construed to prohibit Executive from owning less than five percent
(5%) of the outstanding securities of a corporation which is publicly traded on
a securities exchange or over-the-counter.

 

10.  
Notification to Subsequent Employers. Executive grants the Company the right to
notify any future employer or prospective employer of Executive concerning the
existence of and terms of this Agreement and grants the Company the right to
provide a copy of this Agreement to any such subsequent employer or prospective
employer.

 

11.  
Company Proprietary Rights.

 

 
(a)
Company to Retain Rights. Executive agrees that all right, title and interest of
every kind and nature whatsoever in and to copyrights, patents, ideas, business
or strategic plans and concepts, studies, presentations, creations, inventions,
writings, properties, discoveries and all other intellectual property conceived
by Executive during the term of this Agreement and pertaining to or useful in or
to (directly or indirectly) the activities of the Company (collectively,
"Company Intellectual Property") shall become and remain the exclusive property
of the Company, and Executive shall have no interest therein.

 

 
(b)
Further Assurances. At the request of the Company, Executive shall, at the
Company's expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as Executive may have to all
Company Intellectual Property in which Executive may be able to claim any rights
by virtue of his employment under this Agreement.

 

 
(c)
Return of Material. Upon the termination of the Executive's employment under
this Agreement, the Executive will promptly return to the Company all copies of
information protected by Paragraph 11(a) hereof which are in his possession,
custody or control, whether prepared by him or others, and the Executive agrees
that he shall not retain any of same.

 
11

--------------------------------------------------------------------------------



12.  
Representation and Warranty of Executive. Executive represents and warrants to
the Company that he is not now under any obligation, of a contractual nature or
otherwise, to any person, partnership, company or corporation that is
inconsistent or in conflict with this Agreement or which would prevent, limit or
impair in any way the performance by him of his obligations hereunder.

 

13.  
Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other provisions,
provided that it has sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.

 

14.  
Mitigation. The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

 

15.  
Notices. All notices, requests, demands and other communications provided for by
this Agreement shall be in writing and shall be sufficiently given if and when
mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 
To the Company:
 
President
   
NN, Inc.
   
2000 Waters Edge Drive, Ste. 12
   
Johnson City, TN 37604



To the Executive:
 
James Anderson
   
_______________
   
_______________
     

16.  
Successors: Binding Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 
12

--------------------------------------------------------------------------------


This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.
 

17.  
Modification, Waiver or Discharge. No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the Board.
However, the Company may unilaterally revise the provisions of this Agreement
governed by the provisions of Internal Revenue Code Section 409A in order to
make the Agreement compliant therewith. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any time or at any prior
or subsequent time.

 

18.  
Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to
Executive's employment with the Company; provided, however, nothing herein shall
affect the terms of the Indemnification Agreement entered into between the
Company and Executive dated May 15, 2006, which shall continue and remain in
full force and effect.

 

19.  
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee to the
extent federal law does not apply.

 

20.  
Resolution of Disputes. Any dispute or claim arising out of or relating to this
Agreement shall be settled by final and binding arbitration in Johnson City,
Tennessee in accordance with the Commercial Arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The fees and expenses
of the arbitration panel shall be equally borne by the Company and Executive.
Each party shall be liable for its own costs and expenses as a result of any
dispute related to this Agreement.

 

21.  
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which latter provisions shall remain in full force and effect.

 
13

--------------------------------------------------------------------------------



22.  
No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and particularly
a breach of Paragraphs 7, 8, 9, or 11, and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to injunctive relief or other appropriate remedy to enforce performance
of such agreements.

 

23.  
Non-Assignability. This Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of either party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party; provided, however, that
the Company may assign this Agreement in connection with a merger or
consolidation involving the Company or a sale of substantially all of its assets
to the surviving corporation or purchaser, as the case may be, so long as such
assignee assumes the Company's obligations hereunder.

 

24.  
Headings. The section headings contained in this Agreement are for convenience
of reference only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Reference to Paragraphs are to
Paragraphs in this Agreement.

 

25.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

 
IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.
 

NN, INC.  
     
  Attest:              By:   /s/William C. Kelly, Jr.  

--------------------------------------------------------------------------------

William C. Kelly, Jr., Vice President/CAO        EXECUTIVE:        /s/James
Anderson 

--------------------------------------------------------------------------------

James Anderson    


 
 


 

 

14

--------------------------------------------------------------------------------



Schedule A
 


 
Executive's Severance Payment shall be a lump sum payment equal to:
 
1. 2.0 times Executive's base salary (as of the date of Executive's
termination); plus
 
2. 1.0 times Executive's median bonus available at the following bonus target
percentage: 35%.
 
15

--------------------------------------------------------------------------------

